Citation Nr: 0919775	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  06-02 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for chronic left 
testicular pain with hydrocele and epididymitis.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel






INTRODUCTION

The Veteran had active service from May 2001 to August 2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted service connection for several 
disabilities, including chronic left testicular pain with 
hydrocele and epididymitis with a noncompensable evaluation.  
The Veteran appealed only the rating of the chronic left 
testicular pain with hydrocele and epididymitis.  

This matter came before the Board in February 2008, which 
ordered additional development, to include a new examination.  
The Board is also satisfied that there was substantial 
compliance with its February 2008 remand directives.  Stegall 
v. West, 11 Vet. App. 268 (1998).  The appeal is ready for 
review.  


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's chronic 
left testicular pain with hydrocele and epididymitis has not 
required long-term drug therapy, 1-2 hospitalizations per 
year, and/or intermittent intensive management.


CONCLUSION OF LAW

The criteria for the assignment of an initial compensable 
disability evaluation for chronic left testicular pain with 
hydrocele and epididymitis have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 and Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.1 - 4.14, 4.40 - 4.46, 4.71a, Diagnostic Code 
7525 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

This appeal arose from a disagreement as to the initial 
disability evaluation that was assigned for chronic left 
testicular pain.  Accordingly, the evidence pertaining to an 
original evaluation might require the issuance of separate, 
or "staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Diagnostic Code 7525 for chronic epididymitis/orchitis 
provides that the disability be rated under the criteria for 
urinary tract infection.  See 38 C.F.R. § 4.115b.  The rating 
criteria for urinary tract infection provide that a 10 
percent rating is warranted if the condition requires long-
term drug therapy, 1-2 hospitalizations per year, and/or 
intermittent intensive management.  If the condition is 
manifested by recurrent symptomatic infection requiring 
frequent hospitalization (greater than two times/year), 
and/or continuous intensive management, a 30 percent rating 
is warranted.  Higher ratings may also be assigned for poor 
renal function under the criteria for renal dysfunction.  38 
C.F.R. § 4.115a.

The service treatment records are particularly probative 
evidence of the history of the severity of a disability in a 
case involving the assignment of an initial rating where, as 
here, a Veteran submits a claim within the first year of 
separation from service.  38 C.F.R. §§ 4.1, 4.2, 4.41.  While 
in service, the Veteran sought treatment for pain in his left 
testicle twice in November 2002.  He complained of pain 
having lasted already 3 weeks.  The pain was throbbing and 
sharp and at a level of 9/10.  He denied lumps or swelling to 
the groin.  The assessment was epididymitis and his 
prescription for ibuprofen was continued.  He sought care as 
well in December 2002 on three occasions.  He recalled no 
inciting event or prior trauma.  There was no urethral 
discharge.  An examiner noted no masses on the left testicle 
and no swelling.  The assessment was again epididymitis.  He 
was given naproxen and recommended the daily wear of support 
garments.  A January 2003 consultation for another set of 
symptoms noted the Veteran's pain with an onset of now three 
months prior.  The list of current medication did not include 
any pain medication.  

In December 2003 the Veteran completed a Report of Medical 
History for the purpose of a medical review board.  He listed 
two current medications, Nortriptolene [sic] Hydrocloride and 
Imitrex, though he did not indicate that either was 
prescribed for the left testicular pain.  The Veteran listed 
several disorders for which he sought medical treatment, 
which included the epididymitis.

A December 2003 Medical Evaluation Board Narrative Summary of 
a urology examination of the Veteran noted the Veteran was 
being presented to a physician directed medical evaluation 
board and that the chief complaint was left testicular pain.  
The hemiscrotal pain had been present over a year.  While 
deployed, the Veteran tolerated the pain by taking anti-
inflammatory medications.  Since the Veteran was first seen 
in November 2002, he had been treated 8 times by both 
urologists and primary care providers.  Despite this, a dull 
throbbing pain remained which interfered with his daily 
duties.  The examiner noted the Veteran had no current 
medications.  The examiner noted a July 2003 ultrasound study 
found a normal scrotum and a December 2003 ultrasound study 
found normal testicles, a complex hydrocele on the left side 
and evidence of an old epididymitis on the left.  The 
diagnosis was chronic testicular pain, left side.  The 
examiner noted the pain was exacerbated by heavy lifting and 
resolved well with rest and duty limitations.  He described 
the Veteran's current medications as intermittent use of 
anti-inflammatories.

The January 2004 Report of Medical Examination, prepared for 
the medical board, found the Veteran's external genitalia 
clinically abnormal.  The examiner noted the left testicle 
was very TTP (tender to palpitation).  The summary of defects 
included chronic left testicular pain.  

The May 2004 Physical Evaluation Board (PEB) recommended the 
Veteran be separated with severance pay for chronic left 
testicular pain, left side.  The Board notes the PEB found 
the chronic left testicular pain, left side, analogous to 
ilioinguinal nerve, neuralgia - moderate at a 0 percent or 
noncompensable rating.  See DA Form 199.  

In July 2004 the Veteran was afforded a VA general medical 
examination.  The examiner noted the Veteran's history of 
being diagnosed with epididymitis, being treated with 
antibiotics, and having an ultrasound study that found a 
hydrocele.  Upon objective examination of the left testicle 
the examiner found no significant pathology, no significant 
pain, an unremarkable testicular examination, and no other 
significant abnormalities.  The assessment was left 
testicular pain with a hydrocele.

The Veteran has not submitted any post-service treatment 
records.

In April 2005 he was afforded a VA genitourinary examination.  
The examiner noted there was no claims file for review.  Upon 
objective examination the examiner found the testicle was not 
swollen, red, or hot to the touch, though the Veteran stated 
it was tender to the slightest touch.  The examiner found the 
examination and palpitation of the urogenital organs to be 
unremarkable.  After an ultrasound study, the examiner made 
the diagnosis of chronic left testicular pain with hydrocele 
- residual of epididymitis, mild symptoms.      

Following the Board's remand order, the Veteran was afforded 
a VA genitourinary examination in December 2008.  The 
examiner noted his review of the claims file, remand order, 
and last VA examination.  The Veteran informed the examiner 
he had not been hospitalized for the left testicle nor had 
undergone intermittent intensive management.  However, the 
Veteran was taking oxycodone for the prior month after taking 
high doses of Tylenol for a variety of disorders, which 
included headaches and knee pain, making it unclear what 
percentage of his pain was due to his left testicle.  The 
examiner noted subjective complaints such as difficulty going 
up and down stairs and pain that flared up after prolonged 
walking or running.  The examiner noted it was unclear from 
the Veteran's history how much his left testicle interfered 
with his ability to work or perform daily activities because 
the Veteran reported simultaneous pain in other parts of his 
body.  Upon objective examination the examiner noted the 
testicles had normal consistency and size.  There was mild to 
moderate tenderness to light touch around the left testicle, 
especially the posterior scrotum.  There was no epididymitis, 
no hernia, and no palpable hydrocele.  However, light 
pressure in the internal inguinal canal created sharp pain 
that did not extend to the testicle.  The examiner noted 
there was no evidence of hydrocele or epididymitis which 
meant either a misdiagnosis or the disorders had resolved.  
The examiner found that in light of the history of chronic 
pain and the Veteran's report of use of strong medication, a 
diagnosis of pudental nerve entrapment syndrome would be in 
order.  However a somatosensory evoked potential (SEP) study 
of the pudenal nerve in February 2009 was normal.  The 
examiner concluded by finding the cause of the Veteran's pain 
to be uncertain.  

The credible medical evidence, as set forth above, indicates 
that a compensable evaluation is not warranted.  Upon a 
review of the entire record, the Board finds no evidence of 
any hospitalizations for the left testicle pain disorder, any 
reports of any long-term drug therapy, nor any reports of 
even intermittent intensive management.  Though the Veteran 
reported to the December 2008 VA examiner that he was taking 
for the month prior oxcycodone, there are no medical reports 
from any source that describe why this medication was 
prescribed or for which disorder.   

The Board finds, based on the evidence noted above, that the 
veteran's disability more nearly approximates the criteria 
for a noncompensable disability rating under Diagnostic Code 
7525.  The veteran's condition has never required 
hospitalization since his discharge from service and there is 
no objective evidence of his disability being manifested by 
episodes each year that require intermittent intensive 
management.  38 C.F.R. § 4.115b, Diagnostic Code 7525.

Further, the evidence of record does not indicate that the 
veteran's condition requires frequent hospitalization 
(greater than two times/year) and/or continuous intensive 
management as is required to support a disability rating of 
30 percent under Diagnostic Code 7525. 38 C.F.R. § 4.115a.  
Moreover, there is no evidence of poor renal function to 
warrant consideration under the criteria for rating renal 
dysfunction.  Therefore, the Board concludes that a 
compensable disability for service-connected chronic left 
testicular pain is not warranted in this case.

The Board acknowledges the Veteran's statements that because 
this condition was so severe as to lead to his separation 
from service, he ought to receive a compensable, 10 percent 
evaluation, or that his condition was analogous to Diagnostic 
Code 7804 (scar) which provides a 10 percent evaluation for 
the symptoms of pain and tenderness.  See January 2006 
statement and February 2005 Notice of Disagreement.

With regard to this, the Board is mindful that, in rendering 
decisions on appeal, it must rely on independent medical 
evidence to support its findings and must not refute medical 
evidence in the record with its own unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991), overruled on other grounds by Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  However, the criteria in the VA 
Schedule for Rating Disabilities, while providing 
descriptions of symptoms for rating disabilities and 
therefore concerning medical matters, nevertheless are 
regulations, and the Board must decide among the different 
diagnostic codes in rating service-connected disabilities.  
See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (Board 
should provide an explanation for a diagnostic code used for 
a disorder that must be rated analogously to another 
disorder).  The selection of a proper diagnostic code 
involves the application of law-a regulation--to a specific 
set of facts-a particular condition affecting a claimant.  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

In this case, the Veteran's service-connected disability is 
appropriately rated under diagnostic code 7525.  A scar of 
the testicle area is not present.  Additionally, although the 
Veteran had a diagnosis of epididymitis in service and 
immediately thereafter, clinical findings were asymptomatic.  
Further, on December 2008 VA examination, no evidence of 
epididymitis or palpable hydrocele was found.  Finally, and 
most importantly, the regulations provide specifically for 
epididymitis to be rated under the criteria for urinary tract 
infection.  For this matter, the Board is not bound by the 
findings of the Department of Defense.  See also 38 U.S.C.A. 
§ 7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2008).

Nevertheless, in order to afford the Veteran every possible 
consideration, particularly given his complaints of pain and 
tenderness, the Board has considered whether an equal or 
higher rating under the neurological diagnostic codes.  
Diagnostic Code 8530, rating paralysis of the ilioinguinal 
nerve, provides a noncompensable rating for mild or moderate 
paralysis, and a 10 percent rating for severe to complete 
paralysis.  A noncompensable disability rating is also 
assigned for neuritis and neuralgia of the ilioinguinal nerve 
analogously when those disorders cause manifestations 
analogous to mild or moderate paralysis.  A maximum 10 
percent disability rating is also assigned for neuritis and 
neuralgia of the ilioinguinal nerve analogously when those 
disorders cause manifestations analogous to severe to 
complete paralysis.  38 C.F.R. § 4.123, 4.124, 4.124a, 
Diagnostic Codes 8530, 8630, 8730.

The Board, as described in its reasons for continuing a 
noncompensable rating under Diagnostic Code 7525, has found 
no evidence of symptoms or manifestations in this case 
analogous to severe to complete paralysis of the ilioinguinal 
nerve to warrant a compensable rating under that Diagnostic 
Code.  The Board notes that the 2004 PEB found the Veteran's 
chronic left testicular pain analogous to moderate 
ilioinguinal nerve neuralgia which affords only a 
noncompensable rating.  More specifically, the Board notes 
that the Veteran's complaints of pain with no accompanying 
evidence of any decrease in his reflexes, muscular atrophy, 
or sensory disturbances would not satisfy the criteria for a 
compensable rating under Diagnostic Codes 8530, 8630, or 
8730.  See 38 C.F.R. § 4.123, 4.124.  

Reviewing the evidence, the Board finds that the overall 
disability picture for the veteran's left testicle disability 
does not more closely approximate a compensable rating.  38 
C.F.R. § 4.7.  Therefore, the preponderance of the evidence 
is against this claim, the provisions of 38 U. S. C. A. 
5107(b) regarding reasonable doubt are not applicable, and 
his claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102, 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).




Extraschedular Considerations

Lastly, a determination of whether a claimant is entitled to 
an extraschedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry.  First, the Board must determine if the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
disabilities are inadequate.  To do this, the Board must 
determine if the criteria found in the rating schedule 
reasonably describes the claimant's disability level and 
symptomatology.  If this is the case, the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral for extraschedular consideration is required.  
If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, the Board 
must determine whether the claimant's exceptional disability 
picture exhibits other related factors, such as marked 
interference with employment and frequent periods of 
hospitalization.  If the Board determines that the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, and the disability picture 
exhibits other related factors such as marked interference 
with employment or frequent periods of hospitalization, the 
case must be referred for completion of the third step -- to 
determine whether, to accord justice, an extraschedular 
rating must be assigned.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008)  

In this instance, the Veteran has not claimed hospitalization 
or marked interference with employment because of his left 
testicle pain disability.  As such, the Board finds that the 
diagnostic code for the Veteran's service-connected 
disability adequately describes the current disability level 
and symptomatology and, therefore, a referral for an 
extraschedular rating is not warranted.





Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in June 2004, and then again in October 2004, 
February 2005, and February 2008.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case.  

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that any notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The veteran was notified that his claim was awarded with an 
effective date of August 28, 2004, the day after his 
discharge from active service, and a noncompensable rating 
was assigned.  He was provided notice how to appeal that 
decision, and he did so.  He was provided a statement of the 
case that advised him of the applicable law and criteria 
required for a higher rating and he demonstrated his actual 
knowledge of what was required to substantiate a higher 
rating in his argument included on his Substantive Appeal.  
Although he was not provided pre-adjudicatory notice that he 
would be assigned an effective date in accordance with the 
facts found as required by Dingess, he was assigned the date 
after his discharge from active duty as an effective date, 
the earliest permitted by law.  38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations in July 2004, April 2005, and December 2008, 
obtained medical opinions as to the etiology and severity of 
disabilities, and afforded the veteran the opportunity to 
give testimony before the Board.  The Board notes that in 
February 2008 the Veteran was sent release forms (VA Form 21-
4121) to complete and sign so that AMC (Appeals Management 
Center) could obtain his treatment records.  These forms were 
never returned nor is there any response in the record from 
the Veteran pertaining to his medication or post-service 
treatment.  Further, the February 2008 letter was never 
returned to AMC as undeliverable by the Post Office, which 
allows the presumption that the letter had been delivered.  
As the Veteran did report for his December 2008 VA 
examination, the Veteran could be contacted by AMC and would 
have had the opportunity to request additional forms or 
assistance if needed.  

All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the Veteran and his representative have not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.




ORDER

Entitlement to an initial compensable evaluation for chronic 
left testicular pain with hydrocele and epididymitis is 
denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


